Title: To John Adams from United States House of Representatives, 3 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				 The House of Representatives agree to the amendment of the Senate to their amendments on the bill, sent from the Senate for concurrence, entitled “An act for granting lands to the inhabitants and settlers at Vincennes and the Illinois country, in the territory northwest of the Ohio, and for confirming them in their possessions;”They agree to the resolution, sent from the Senate for concurrence, respecting the establishment of a Mint, with an amendment, to wit:Insert, line 4, after ‘such’ ‘principal;’Expunge, line 5, “and workmen.”

The House of Representatives recede from their disagreement to the amendment of the Senate on the bill, sent from the House of Representatives for concurrence, entitled “An act for making compensations to the commissioners of loans for extraordinary expenses;”They agree to the amendments of the Senate on the bill, sent from the House of Representatives for concurrence, entitled “An act to continue in force, for a limited time, an act, entitled ‘An act for the temporary establishment of the Post Office;”They also agree to the amendments of the Senate on the bill, sent from the House of Representatives for concurrence, entitled “An act in addition to ‘An act entitled an act for establishing the salaries of the executive officers of government, with their assistants and clerks;”The President of the United States has notified the House of Representatives that he has this day approved and signed the following acts:“An act for raising and adding another regiment to the military establishment of the United States, and for making further provision for the protection of the frontiers;”“An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same;”“An act supplemental to the act establishing the Treasury Department, and for a further compensation to certain officers;” and“An act relative to the rix dollar of Denmark.”
				
					
				
				
			